          Case 1:20-cv-03072-UNA Document 4 Filed 11/16/20 Page 1 of 2

                                                                                     FILED
                                                                                        11/16/2020
                            UNITED STATES DISTRICT COURT                        Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                        Court for the District of Columbia

DALE B. ADAMS,                               )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )       Civil Action No. 20-3072 (UNA)
                                             )
MITCH A. MCCONNELL, JR.,                     )
                                             )
       Defendant.                            )

                                MEMORANDUM OPINION

       Plaintiff, appearing pro se, has filed a “Petition for a Redress of Grievances Against the

Government,” and an application to proceed in forma pauperis. The application will be granted,

and the case will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)(iii) (requiring dismissal

of a case upon a determination that the complaint fails to state a claim upon which relief may be

granted, is frivolous, or seeks monetary relief from an immune defendant).

       Plaintiff is a resident of Harrison, Arkansas, who has sued United States Senator Mitch

McConnell for positions he has taken as Senate Majority Leader. He claims that McConnell

exceeded his authority by “passing a Covid-19 relief Bill into law with blanket immunity

abridging First Amendment rights to legal redress[.]” Pet. ¶ 35. Plaintiff seeks monetary

damages exceeding $10 million and an order compelling “defendant to repeal any and all laws

that he passed that are ultra vires to harm Adams.” Id. at 11.

       The Petition is premised on McConnell’s conduct as Senate Majority Leader, for which

he enjoys absolute immunity under the Speech or Debate Clause, U.S. CONST. art. I, ' 6, cl. 1.

See Brown & Williamson Tobacco Corp. v. Williams, 62 F.3d 408, 415 (D.C. Cir. 1995) (“The

Clause confers on Members of Congress immunity for all actions within the legislative sphere,

                                                 1
          Case 1:20-cv-03072-UNA Document 4 Filed 11/16/20 Page 2 of 2




even though their conduct, if performed in other than legislative contexts, would in itself be

unconstitutional or otherwise contrary to criminal or civil statutes”) (cleaned up); cf. Pet. ¶ 7

(alleging that McConnell “has shown a pattern of practice to violate the U.S. Constitution, his

oath of office and ethical norms to cause plaintiff Dale B. Adams irreparable harm by passing

laws that abridge First Amendment rights”); id. ¶ 16 (“Defendant United States Senator Mitch A.

McConnell Jr., has held our devastated economy, the destitute citizens and other honorable

members of Congress hostage who try to abide by their oath of office serving their constituents,

while Senator McConnell will not agree to pass any Covid-19 relief Bill into law without

including a clause for liability reform (“immunity”)); id. ¶ 26 (“undue delay for passing Covid-

19 emergency relief by U.S. Senator Mitch A. McConnell Jr., is causing Adams and millions of

other citizens a financial hardship”).

       An “in forma pauperis complaint is properly dismissed as frivolous . . . if [as here] it is

clear from the face of the pleading that the named defendant is absolutely immune from suit on

the claims asserted.” Crisafi v. Holland 655 F.2d 1305, 1308 (D.C. Cir. 1981). To the extent

that McConnell is not immune, the Petition is at most “a generalized grievance” warranting no

“exercise of jurisdiction.” Warth v. Seldin, 422 U.S. 490, 499 (1975). Consequently, this case

will be dismissed with prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir.

1996) (A dismissal with prejudice is warranted upon determining “that ‘the allegation of other

facts consistent with the challenged pleading could not possibly cure the deficiency.’”) (quoting

Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation

omitted)). A separate order accompanies this Memorandum Opinion.

                                                 _________/s/_______________
                                                 KETANJI BROWN JACKSON
Date: November 16, 2020                          United States District Judge
                                                  2
